                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF ALASKA


    UNITED STATES OF AMERICA,

                           Plaintiff,

                   v.

    JOHN PEARL SMITH, II,                  Case No. 3:16-cr-00086-SLG-1

                           Defendant.


       ORDER REGARDING UNSWORN ALLOCUTION BEFORE THE JURY

         Before the Court at Docket 705 is the government’s Motion in Limine to

Preclude Evidence of Unsworn Allocution before any Capital Jury. Defendant John

Pearl Smith, II responded in opposition at Docket 817. The government replied at

Docket 847.

         The government seeks an order precluding Mr. Smith from making an

unsworn allocution to the jury if trial in this case reaches a selection phase.1 The

government advances three arguments in support of its motion:            (1) capital

defendants have no constitutional right to make an unsworn allocution, (2) the

Federal Rules of Criminal Procedure do not allow defendants to make an allocution

to the jury, and (3) the Federal Death Penalty Act (FDPA) does not authorize

unsworn allocution. Mr. Smith responds that the Constitution, the Federal Rules




1
    Docket 705 at 2.




          Case 3:16-cr-00086-SLG Document 932 Filed 09/08/20 Page 1 of 10
of Criminal Procedure, and the FDPA each authorize unsworn allocutions to the

jury in a capital phase of trial.

I.       The constitutional right to present unsworn allocution

           The government asserts that “[d]efendants have no right to present

unsworn allocution during a capital sentencing trial.”2 The government cites to

other circuits that have found no constitutional or statutory right to allocution.3 Mr.

Smith responds that “the Government asks this Court to ignore controlling caselaw

from this Circuit.”4 Mr. Smith is correct. In Boardman v. Estelle, the Ninth Circuit

held “that allocution is a right guaranteed by the due process clause of the

Constitution” when a defendant “makes a request that he be permitted to speak to

the trial court before sentencing. If the trial court denies that request, the defendant

has not received due process.”5

         Although Boardman was not a capital case, FDPA cases from the District of

Hawaii have applied Boardman’s holding in the sentencing phase of capital trials.

In United States v. Chong, the district court saw “no basis for distinguishing




2
    Docket 705 at 2.
3
  Docket 705 at 2 (citing to Fourth, Fifth, Sixth, and Eighth Circuits that have each found no right
to allocution in capital sentencing).
4
    Docket 817 at 7.
5
  957 F.2d 1523, 1529–30 (9th Cir. 1992); see also United States v. Silva, 472 F.3d 683, 686–87
(9th Cir. 2007) (citing Boardman as holding that “[d]ue process requires that a defendant who
seeks to speak must be given such an opportunity before a sentence is imposed”).


Case No. 3:16-cr-00086-SLG-1, United States v. Smith
Order Re Unsworn Allocution Before the Jury
Page 2 of 10
          Case 3:16-cr-00086-SLG Document 932 Filed 09/08/20 Page 2 of 10
[Boardman’s] holding from the instant [FDPA] case.”6 The Chong Court was

concerned that “the fear of cross-examination might compel capital defendants to

forego addressing the jury and offering pleas for mercy, expressions of remorse,

or some explanation that might warrant a sentence other than death.”7 In United

States v. Williams, the district court “believe[d] that the prudent approach is to

follow Boardman,” even though Boardman was not a capital case.8

           The government asserts that “reliance on Boardman, and correspondingly

upon Williams, may not be well founded.”9 The government relies on a California

district court decision in Rikard v. Harrington, which concluded that “it [was] not

bound by Boardman” on the issue of allocution.10 The government’s interpretation

of Rikard disregards the context in which it was decided. Rikard was a 28 U.S.C.

§ 2254 habeas corpus case in which the petitioner claimed that the California state

court had violated his federal right to allocute at sentencing.11 Because it was a

habeas corpus case governed by the Antiterrorism and Effective Death Penalty

Act (AEDPA), the relevant standard was whether the California state court’s

adjudication of this claim was contrary to or involved an unreasonable application


6
    104 F. Supp. 2d 1232, 1234 (D. Haw. 1999).
7
    Id. at 1236.
8
    18 F. Supp. 3d 1065, 1069 (2014).
9
    Docket 705 at 9.
10
     Case No. 2:07-cv-01867-JKS, 2009 WL 3367442, at *5 (E.D. Cal. Oct. 19, 2009).
11
     Id. at *1.


Case No. 3:16-cr-00086-SLG-1, United States v. Smith
Order Re Unsworn Allocution Before the Jury
Page 3 of 10
            Case 3:16-cr-00086-SLG Document 932 Filed 09/08/20 Page 3 of 10
of “clearly established Federal law, as determined by the Supreme Court of the

United States.”12 Prior to the enactment of AEDPA, “[a]s the Ninth Circuit did in

Boardman . . . federal courts could rely on the jurisprudence of the courts of appeal

to determine whether the state court decision was in violation of federal law.”13 But

the AEDPA altered the definition of “clearly established federal law” by limiting it to

law as determined by the Supreme Court. Because the Ninth Circuit, not the

Supreme Court, had held that allocution is a constitutionally protected right,

reliance on Boardman was insufficient to grant relief to the petitioner in Rikard.14

It was in this narrow context that the district court determined that it was not bound

by Boardman: the Rikard Court held that “Boardman is no longer controlling on the

issue raised” in the habeas petition because of the AEDPA standard;15 it did not

hold that Boardman was not binding on a district court in this Circuit as to non-

AEDPA cases, including federal capital prosecutions.

           Because Boardman remains the law in the Ninth Circuit, this Court agrees

with the District of Hawaii that the prudent approach is to follow Boardman and

allow Mr. Smith to make an unsworn allocution to the jury as a matter of due

process.



12
     Id. at *4–5 (citing 28 U.S.C. § 2254(d)(1)) (emphasis added).
13
     Id. at 4 (internal quotation omitted).
14
     Id. at 5.
15
     Id. at 4 (emphasis added).


Case No. 3:16-cr-00086-SLG-1, United States v. Smith
Order Re Unsworn Allocution Before the Jury
Page 4 of 10
            Case 3:16-cr-00086-SLG Document 932 Filed 09/08/20 Page 4 of 10
II.       Rule 32, Federal Rule of Criminal Procedure

          The government next contends that Federal Rule of Criminal Procedure

32—which governs allocutions—only permits allocution during “sentencing

hearings before the court” and “provides no basis for concluding that defendants

enjoy a right to allocute to the jury before it reaches a capital sentencing verdict.”16

Mr. Smith responds that his “right to allocution before a capital sentencing jury is

grounded in Rule 32(i)(4).”17

          Rule 32(i)(4) requires that before imposing sentence, a court must “permit

the defendant to speak or present any information to mitigate the sentence.” But

the rule makes no mention of capital defendants giving unsworn allocutions to the

jury.18     As noted by the District Court of Vermont, “Rule 32 greatly predates

enactment of the FDPA so it is unsurprising that the rulemakers did not consider

the problem of allocution before a jury in a capital case.”19

          The Court finds that Rule 32 does not authorize a capital defendant to give

an unsworn allocution before the jury. However, there is also nothing in Rule 32




16
     Docket 705 at 3.
17
     Docket 817 at 2.
18
  FRCP 32(i)(4)(A)(ii); United States v. Con-ui, Case No. 3:13-CR-123, 2017 WL 1386202, at *
1 (M.D. Penn. Apr. 18, 2017) (“nowhere does Rule 32 grant a defendant a right to allocution
before a jury”). But see Chong, 104 F. Supp. 2d at 1233 (finding that a capital defendant
“possesses a right to allocute under [Rule 32]”).
19
  United States v. Fell, Case No. 5:01-cr-12, 2017 WL 10809985, at *1 (D. Vermont Feb. 15,
2017).


Case No. 3:16-cr-00086-SLG-1, United States v. Smith
Order Re Unsworn Allocution Before the Jury
Page 5 of 10
           Case 3:16-cr-00086-SLG Document 932 Filed 09/08/20 Page 5 of 10
that prohibits such an allocution, and Rule 32 cannot override Mr. Smith’s

constitutional right to allocute.

III.      The Federal Death Penalty Act and allocution

          The government maintains that the FDPA “does not authorize allocution”

and that an allocution is not admissible “under the FDPA’s evidentiary standard.”20

Mr. Smith responds that his right to allocute is grounded “not only in Rule 32, but

in the FDPA itself.”21 The government is correct to the extent that the FDPA does

not expressly allow or disallow unsworn allocution.22

          The government relies on the Sixth Circuit’s decision in United States v.

Lawrence for the premise that there is no FDPA authorization of unsworn

allocution.23      However, Lawrence recognized that the FDPA inherently grants

district courts the discretion to permit allocution as information relevant to

mitigation and only held that the district court’s denial of allocution in that case was

not an abuse of discretion.24 The Fourth Circuit has also found that in an FDPA


20
     Docket 705 at 4.
21
     Docket 817 at 3.
22
     See Fell, 2017 WL 10809985, at *1:

          [T]here is little reason to believe that the omission of a provision governing allocution
          from the FDPA was a conscious decision to exclude it. Such a backwards way to
          exclude allocution is hardly consistent with the rest of the FDPA which describes the
          post-Furman death penalty system in a series of affirmative statements. It is more likely
          that in drafting the FDPA, Congress simply failed to address the question of allocution.
          In that case, it is up to the courts to develop an appropriate practice.
23
     735 F.3d 385 (6th Cir. 2013); Docket 847 at 3.
24
     735 F.3d at 408.


Case No. 3:16-cr-00086-SLG-1, United States v. Smith
Order Re Unsworn Allocution Before the Jury
Page 6 of 10
           Case 3:16-cr-00086-SLG Document 932 Filed 09/08/20 Page 6 of 10
case, “the decision of whether to allow the [unsworn] allocution fell within the

district court’s discretion.”25 Numerous district courts presiding over FDPA cases

have held that they have the discretion whether to allow unsworn allocution to the

jury.26

          Here, even in the absence of Boardman, the Court would exercise its

discretion and allow Mr. Smith to make an unsworn allocution before the jury,

subject to appropriate limitations. To do otherwise would cause an “‘anomalous

effect’ of prohibiting defendants facing execution from doing what every other

criminal defendant is permitted to do (i.e., offering allocution before the entity

determining their fate).”27 The Court can find no compelling “reason why a capital

defendant should have a lesser right to explain his position and ask for mercy by

being sworn and subject to cross examination than a non-capital defendant, who

has an unfettered right to allocute.”28 The government proposes that instead, a



25
   United States v. Caro, 497 F.3d 608, 635, n.24 (4th Cir. 2010). Cf. United States v. Hall, 152
F.3d 381, 398 n.8 (5th Cir. 1998) (abrogated on other grounds by United States v. Martinez-
Salazar, 528 U.S. 304 (2000) (finding it “at least arguable that the district court may have
discretion to admit an unsworn statement of remorse by the defendant” in an FDPA case). But
see United States v. Purkey, 428 F.3d 738, 761 (8th Cir. 2005) (“As for the FDPA, nowhere does
it mention a right to allocution or anything comparable; Mr. Purkey's claimed right on that ground
therefore does not exist.”).
26
  See, e.g., Con-ui, 2017 WL 1386202, at * 1; United States v. Sampson, Case No. 01-10384-
LTS, 2016 WL 3102003, at *5 (D. Mass. June 2, 2016); United States v. Wilson, 493 F. Supp. 2d
509, 511 (E.D.N.Y. 2009); United States v. Henderson, 485 F. Supp. 2d 831, 845–47 (S.D. Ohio
2007).
27
     Sampson, 2016 WL 3102003, at *6 (quoting Chong, 104 F. Supp. 2d at 1234, n.6).
28
     Chong, 104 F.Supp.2d at 1236.


Case No. 3:16-cr-00086-SLG-1, United States v. Smith
Order Re Unsworn Allocution Before the Jury
Page 7 of 10
          Case 3:16-cr-00086-SLG Document 932 Filed 09/08/20 Page 7 of 10
capital      defendant      “may     allocute    after   the   jury   makes   its   sentencing

recommendation.”29 This proposal, however, would eviscerate the purpose of an

allocution and render the defendant’s allocution meaningless, because a

“meaningful right to allocution . . . means the right to speak before the sentencing

decision is made.”30 As recognized by the Sixth Circuit in Lawrence, “allowing

allocution to mitigate the sentence only before the court, which has no discretion

and is obliged to impose sentence in accordance with the jury’s recommendation,

would seem to be an empty formality.”31

          The FDPA’s evidentiary standard permits the exclusion of information “if its

probative value is outweighed by the danger of creating unfair prejudice, confusing

the issues, or misleading the jury.”32 The government contends that an unsworn

allocution would lack “any indicia of reliability” and thus would be “substantially

more prejudicial than probative.”33 However, in United States v. Whitten, the

Second Circuit relied on this FDPA evidentiary standard to hold that the district

court had not abused its discretion when it allowed the capital defendant to give a

redacted and limited unsworn allocution before the jury.34 In Lawrence, the Sixth


29
     Docket 705 at 4.
30
     Fell, 2017 WL 10809985, at *2 (emphasis in original).
31
     735 F.3d at 408 (internal quotations omitted).
32
     18 U.S.C. § 3593(c).
33
     Docket 705 at 4.
34
     610 F.3d 168, 196 n.21 (2d Cir. 2010).


Case No. 3:16-cr-00086-SLG-1, United States v. Smith
Order Re Unsworn Allocution Before the Jury
Page 8 of 10
           Case 3:16-cr-00086-SLG Document 932 Filed 09/08/20 Page 8 of 10
Circuit acknowledged that “although the FDPA does not mention allocution, the

probative value of the sound of the defendant's own voice, explaining his conduct

and subsequent remorse in his own words, as information relevant to mitigation,

can hardly be gainsaid.”35

          Just as the FDPA evidentiary standard may be used to exclude sentencing

information, its balancing requirements can also support admission of sentencing

information, so “there is nevertheless room for such [allocution] within the

permissive confines of the FDPA.”36

                                        CONCLUSION

          The Court concludes that Mr. Smith has a constitutional right to present an

unsworn allocution to the jury. The Court also concludes that, separate from Mr.

Smith’s constitutional right, it has discretion pursuant to the FDPA to allow Mr.

Smith to make an unsworn allocution to the jury so long as its probative value is

not outweighed by the danger of creating unfair prejudice, confusing the issues, or

misleading the jury. In light of the foregoing, IT IS ORDERED that the motion at

Docket 705 is DENIED. The Court will allow Mr. Smith, should he so choose, to

give an unsworn allocution before the jury, subject to appropriate limitations.

          The Court will impose the following limitations on any unsworn allocution

that Mr. Smith may elect to present:


35
     735 F.3d at 408.
36
     Con-ui, 2017 WL 1386202, at * 1.


Case No. 3:16-cr-00086-SLG-1, United States v. Smith
Order Re Unsworn Allocution Before the Jury
Page 9 of 10
           Case 3:16-cr-00086-SLG Document 932 Filed 09/08/20 Page 9 of 10
       1. The jury will be instructed regarding the nature of allocution.37

       2. Written advance notice of the proposed allocution to the Court and the

           government will be required; the government may by motion seek

           redactions. In an allocution, Mr. Smith may not address the testimony of

           any witnesses in the case, including members of the victims’ family and

           friends, or any other evidentiary issues.

       3. Mr. Smith will be required to remain at the defense table during an

           allocution.

       DATED this 8th day of September, 2020, at Anchorage, Alaska.

                                                     /s/ Sharon L. Gleason
                                                     UNITED STATES DISTRICT JUDGE




37
   See United States v. Wilson, 493 F.Supp.2d 509, 511 (E.D.N.Y. 2007) (instructing jury “(a) that
it will be permitted to consider the allocution in finding whether [the defendant] has established
the existence of remorse and (b) that it will be permitted to take into account that the allocution
was unsworn and not subject to cross-examination”).


Case No. 3:16-cr-00086-SLG-1, United States v. Smith
Order Re Unsworn Allocution Before the Jury
Page 10 of 10
       Case 3:16-cr-00086-SLG Document 932 Filed 09/08/20 Page 10 of 10
